Name: Commission Implementing Regulation (EU) 2018/1848 of 26 November 2018 on the reimbursement, in accordance with Article 26(5) of Regulation (EU) No 1306/2013 of the European Parliament and of the Council, of the appropriations carried over from financial year 2018
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  EU finance;  budget;  financial institutions and credit
 Date Published: nan

 27.11.2018 EN Official Journal of the European Union L 300/4 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1848 of 26 November 2018 on the reimbursement, in accordance with Article 26(5) of Regulation (EU) No 1306/2013 of the European Parliament and of the Council, of the appropriations carried over from financial year 2018 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 26(6) thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) In accordance with point (d) of the first subparagraph of Article 12(2) of Regulation (EU, Euratom) 2018/1046 of the European Parliament and of the Council (2) non-committed appropriations relating to the actions financed by the European Agricultural Guarantee Fund (EAGF) as referred to in Article 4(1) of Regulation (EU) No 1306/2013 may be carried over to the following financial year. Such carryover is limited to 2 % of the initial appropriations voted by the European Parliament and by the Council and to the amount of the adjustment of direct payments as referred to in Article 8 of Regulation (EU) No 1307/2013 of the European Parliament and of the Council (3) which was applied during the preceding financial year. (2) In accordance with Article 26(5) of Regulation (EU) No 1306/2013, by way of derogation from the third subparagraph of Article 12(2) of Regulation (EU, Euratom) 2018/1046, Member States are to reimburse the carryover referred to in point (d) of the first subparagraph of Article 12(2) of Regulation (EU, Euratom) 2018/1046 to the final recipients who are subject to the adjustment rate in the financial year to which the appropriations are carried over. That reimbursement only applies to final beneficiaries in those Member States where financial discipline applied (4) in the preceding financial year. (3) When setting the amount of the carryover to be reimbursed, in accordance with Article 26(7) of Regulation (EU) No 1306/2013 the amounts of the reserve for crises in the agricultural sector referred to in Article 25 of that Regulation, not made available for crisis measures by the end of the financial year, are to be taken into account. (4) In accordance with Article 1(1) of Commission Implementing Regulation (EU) 2017/1236 (5), financial discipline is applied to direct payments in respect of calendar year 2017 to establish the crisis reserve. The crisis reserve has not been called on in financial year 2018. (5) In order to ensure that the reimbursement to the final recipients of unused appropriations as a result of the application of financial discipline remains proportionate to the amount of the financial discipline adjustment, it is appropriate that the Commission determines the amounts available to the Member States for the reimbursement. However, in the case of Romania, further clarification of the amount is required with reference to the threshold of EUR 2 000 that applies to financial discipline in accordance with Article 8(1) of Regulation (EU) No 1307/2013. Therefore, with a view to sound financial management, at this stage no amount should be made available to Romania for reimbursement. (6) To avoid compelling Member States to make an additional payment for that reimbursement, this Regulation needs to apply from 1 December 2018. Consequently, the amounts established by this Regulation are definitive and apply, without prejudice to the application of reductions in accordance with Article 41 of Regulation (EU) No 1306/2013, to any other corrections taken into account in the monthly payment decision concerning the expenditure effected by the paying agencies of the Member States for October 2018, in accordance with Article 18(3) of Regulation (EU) No 1306/2013 and to any deductions and supplementary payments to be made in accordance with Article 18 (4) of that Regulation or to any decisions which will be taken within the framework of the clearance of accounts procedure. (7) In accordance with the introductory phrase of Article 12(2) of Regulation (EU, Euratom) 2018/1046 the non-committed appropriations may be carried over to the following financial year only. It is therefore appropriate for the Commission to determine eligibility dates for the expenditure of the Member States in relation to the reimbursement in accordance with Article 26(5) of Regulation (EU) No 1306/2013, taking into account the agricultural financial year as defined in Article 39 of that Regulation. (8) In order to take into account the short time span between the communication of the execution of 2018 EAGF appropriations under shared management for the period from 16 October 2017 to 15 October 2018 by the Member States and the need to apply this Regulation from 1 December 2018, this Regulation should enter into force on the date of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The amounts of the appropriations that will be carried over from financial year 2018 in accordance with point (d) of the first subparagraph and the third subparagraph of Article 12(2) of Regulation (EU, Euratom) 2018/1046 and that in accordance with Article 26(5) of Regulation (EU) No 1306/2013 are made available to the Member States for the reimbursement to the final recipients who are subject to the adjustment rate in financial year 2019, are laid down in the Annex to this Regulation. The amounts that will be carried over are subject to the carryover decision of the Commission in accordance with Article 12(3) of Regulation (EU, Euratom) 2018/1046. Article 2 Member States' expenditure in relation to the reimbursement of the appropriations carried over shall only be eligible for Union financing if the relevant amounts have been paid to the beneficiaries before 16 October 2019. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 December 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 2018. For the Commission, On behalf of the President, Jerzy PLEWA Director-General Directorate-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 549. (2) Regulation (EU, Euratom) 2018/1046 of the European Parliament and of the Council of 18 July 2018 on the financial rules applicable to the general budget of the Union, amending Regulations (EU) No 1296/2013, (EU) No 1301/2013, (EU) No 1303/2013, (EU) No 1304/2013, (EU) No 1309/2013, (EU) No 1316/2013, (EU) No 223/2014, (EU) No 283/2014, and Decision No 541/2014/EU and repealing Regulation (EU, Euratom) No 966/2012 (OJ L 193, 30.7.2018, p. 1). (3) Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (OJ L 347, 20.12.2013, p. 608). (4) Financial discipline does not apply in financial year 2018 in Croatia in accordance with Article 8(2) of Regulation (EU) No 1307/2013. (5) Commission Implementing Regulation (EU) 2017/1236 of 7 July 2017 fixing the adjustment rate for direct payments pursuant to Regulation (EU) No 1306/2013 of the European Parliament and of the Council in respect of the calendar year 2017 (OJ L 177, 8.7.2017, p. 34). ANNEX Amounts available for reimbursement of appropriations carried over (amounts in EUR) Belgium 6 161 684 Bulgaria 9 587 009 Czech Republic 10 987 702 Denmark 10 546 883 Germany 59 193 541 Estonia 1 447 227 Ireland 13 388 758 Greece 17 000 938 Spain 56 644 658 France 89 984 293 Italy 37 174 980 Cyprus 361 986 Latvia 2 320 276 Lithuania 4 395 876 Luxembourg 414 189 Hungary 15 304 215 Malta 35 723 Netherlands 8 806 769 Austria 7 072 660 Poland 25 830 473 Portugal 6 760 101 Slovenia 930 229 Slovakia 5 782 443 Finland 5 996 258 Sweden 8 136 646 United Kingdom 39 617 734